DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicants’ preliminary amendment of the application filed on February 22, 2021 and wherein the Applicant has canceled claims 1-20, added new claims 21-40.
In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 28-29, 32-33, 36-37, 39-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leppanen et al. (EP 3098690 A1, hereinafter Lepp).
Claim 28: Lepp teaches a head-mounted electronic system (title, abstract ln 1-16, a head-mounted electronic system in fig. 2A) comprising: 
a head-mounted accessory (including a frame with temples, glasses, etc., in fig. 2A) comprising: 
a display (including a display 212 or 232 on the frame in figs. 2B-2C) configured to display a computer-generated virtual object (display information with the displayed object 254 or 256 in fig. 2C, e.g., through the camera to form image and processed by at least one processor 11 to implement instructions stored in the memory, para 6) to a wearer (eyes 210/230 of the wearer 308 in figs. 2A/2B, 3B); and 
an array of haptic actuators (one or more vibration transducers included in the output devices 264A-264D and 266A-266D in fig. 2E, para 64) configured to produce a directional haptic output (haptic notification is rendered on the right side of the HMD to indicate the corresponding field of view that is rightward of the HMD, para 87) that is configured to direct the wearer's attention along a direction (the haptic output is at a position corresponding to a field of view of the display, e.g., right-side haptic notification is actuated to indicate a field of view or monitored, which is rightward of the display, para 87, and including user’s desire to monitor a direction of the user’ attention or a predetermined application or function displayed, para 65); and 
an audio system (one or more speakers also included in output devices 264A-264D and 266A-266D in fig. 2E, para 64) configured to produce an audio output (sound rendered from a left speaker and a right speaker, para 63).
Claim 36 has been analyzed and rejected according to claim 28 above and Lepp further teaches a wearable electronic system (title, abstract ln 1-16, a head-mounted electronic system in fig. 2A) comprising: 
a display (including a display 212 or 232 in figs. 2B-2C) configured to display a computer-generated virtual object (display information with the displayed object 254 or 256 in fig. 2C, e.g., through the camera to form image and processed by at least one processor 11 to implement instructions stored in the memory, para 6);
a first head-mounted haptic actuator (one or more vibration transducers included in the output devices 264A, …, 264D on the right temple in fig. 2E, and including one or more vibration transducers, para 64) configured to impart a first portion (e.g., a haptic notification is rendered on the right side of the HMD to indicate the haptic notification corresponding a field of view that is rightward of the HMD, para 87) of a pattern of haptic outputs (generated haptic outputs or haptic notifications from output devices at either right or left sides of temple in fig. 2E) on a first area of a wearer's head (e.g., rendered on the right side of the temple, i.e., right side of the user’s head to be haptic vibrated and corresponding to the field of view that is rightward of the head mounted display, para 87); 
a second head-mounted haptic actuator (one or more vibration transducers included in the output devices 266A, …, 266D on the left temple in fig. 2E,) configured to impart a second portion of the pattern of haptic outputs on a second area of the wearer's head (opposite to the right side in para 87, haptic outputs to the left side of the user’s head inherently), the second area different than the first area (the right side of the user’s head is inherently different from the left side of the user’s head to be haptic outputted); and 
a head-mounted audio device (the output devices also including one or more speakers, para 64) configured to produce an audio output (sound from a left speaker and a right speaker, para 63) detectable by the wearer (perceived spatial sound rendered on the left speaker occurring from the left ear side of the user and rendered from the right speaker as occurring from the right of the ear or corresponding to a sound origin, para 63) and associated with the display of the computer-generated virtual object (perceiving a particular origin of a sound location that can be different from the actual origin of the sound, i.e., virtual object by applying head-related transfer function HRTF, para 63).
Claim 29 has been analyzed and rejected according to claims 28, 36 above and wherein Lepp further teaches, 
a first haptic actuator (one or more vibration transducers included in the output devices 264A, …, 264D on the right temple in fig. 2E, and including one or more vibration transducers, para 64) configured to produce a first tactile sensation to a first area of the wearer’s body (e.g., a haptic notification is rendered on the right side of head through the right side of temple to indicate the haptic notification corresponding a field of view that is rightward of the wearer, para 87 and generated haptic outputs or haptic notifications from output devices at either right or left sides of temple in fig. 2E, and e.g., rendered on the right side of the user’s head, and corresponding to the field of view that is rightward of the wearer, para 87); 
a second haptic actuator (one or more vibration transducers included in the output devices 266A, …, 266D on the left temple in fig. 2E,) configured to produce a second tactile sensation to a second area of the wearer's body (opposite to the right side in para 87, haptic outputs to the left side of the user’s head inherently).
Claim 32: Lepp further teaches, according to claim 28 above, wherein: 
the computer-generated virtual object has a virtual position within a virtual-reality environment (the virtual objects 254, 256 in the display 232 in fig. 2C, and the object 254 is positioned on the left side of the object 256 in fig. 2C); and 
the directional haptic output is configured to direct the wearer's attention towards the virtual position of the computer-generated virtual object in the virtual-reality environment (a haptic notification rendered on the right side of the HMD to indicate the correspondence to the field of view that is rightward of the HMD, para 86-87 and the field of view contains the virtual object, e.g., the object 256 on the rightward of the view field on the display 212/232 in figs. 2A-2C).
Claim 33: Lepp further teaches, according to claim 32 above, wherein: the virtual object corresponds to an audio source (the spatial sound is perceived in correspondence with a direction from a field of view of the HMD, para 88, and the field of view contains the virtual object in fig. 2C); and the audio output is associated with the virtual object (using binaural audio rendering techniques, the spatial audio output device utilizes sound localization algorithms to simulate a particular origin of a sound location, and the perceived origin of a sound differs from the actual origin of the sound, i.e., virtual sound source, para 63).
Claim 37: Lepp further teaches, according to claim 36 above, wherein: the first head-mounted haptic actuator is positioned on a first side of the wearer's head (e.g., one or more vibration transducers included in the output devices 264A-264D, 266A-266D in fig. 2E, para 64, and haptic output device can be output device, and directional output of haptic output indicating the direction from a field of view of the HMD, e.g., haptic output device at the right side of the user’s head indicates wearer’s desire to be at the field of view at the right side, and similar to left side, para 87); and the second head-mounted haptic actuator is positioned on a second side of the wearer's head, the second side opposite the first side (located at the left temple and the right temple in fig. 2E).
Claim 39: Lepp further teaches, according to claim 36 above, wherein the pattern of haptic outputs is configured to direct the wearer's attention to a virtual position of the computer-generated virtual object (generated haptic outputs or haptic notifications from output devices at either right or left sides of temple in fig. 2E and e.g., rendering the haptic output on the right side of the temple, and corresponding to the field of view that is rightward of the head mounted display, para 86-87, and the field of view that is rightward containing the virtual object in fig. 2C).
Claim 40: Lepp further teaches, according to claim 36 above, wherein: the wearable electronic system further comprises: a first temple piece configured to support the wearable electronic system on a first ear of the wearer (one of the left and the right temples in fig. 2A-2E); and a second temple piece configured to support the wearable electronic system on a second ear of the wearer (another of the left and the right temples in figs. 2A-2E); and the first head-mounted haptic actuator is positioned on the first temple piece (e.g., 264A-264D in fig. 2E); and the second head-mounted haptic actuator is positioned on the second temple piece (266A-266D in fig. 2E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp (above) and in view of reference Nuernberger et al. (US 20170287218 A1, hereinafter Nuernberger).
Claim 21:  Lepp teaches a head-mounted electronic system (title, abstract ln 1-16, an apparatus in fig. 1, a detail in fig. 2A, head-mounted display, para 60) comprising: 
a display device (including display 212 or 232 in figs. 2B-2C) configured to display a virtual-reality environment (including surrounding comprising objects 224, 226, etc. in figs. 2B/2C or view field of the physical field 308A on the head-mounted display worn by a user 308 in fig. 3A-3C), the virtual-reality environment including a virtual object (e.g., the object 254, 256 on the display 232 and representing real objects 224, 246 in figs. 2B/2C); 
an audio device (one or more of a left and a right audio speakers included in output devices 264A-264D, 266A-266D in fig. 2E, para 63-64) configured to produce audio outputs associated with the virtual-reality environment (rendering a spatial audio signal by speakers corresponds to a direction from a field of view of a head mounted display, para 63, para 88); and 
a haptic output system (one or more vibration transducers for haptic outputs, para 64) configured to produce a haptic output associated with the virtual-reality environment (haptic notification at a position corresponds with a direction from a field of view of the head mounted display HMD, para 87, i.e., associated with the field of view of the HMD), wherein the haptic output indicates a virtual position of the virtual-reality environment (haptic notification rendered on the right side of the HMD to indicate the haptic notification corresponds with the field of view that is rightward of the HMD, para 87) and the virtual object is within the virtual-reality environment (e.g., virtual object 254, 256 in the display environment defined in the display 232 in fig. 2C).
However,  Lepp does not explicit teach wherein the haptic output indicates a virtual position of the virtual object.
Nuernberger teaches an analogous field of endeavor by disclosing a head-mounted electronic system (title and abstract, ln 1-15 and a head-mounted display device 18 in fig. 1) and wherein an virtual object is disclosed (e.g., virtual objects 30 in 3D holographic form and 2D virtual images viewed by the HMD, para 21) and wherein a haptic output (haptic output from a transducer of the HMD having one or more vibrations or a pattern of vibrations, para 92) indicates a virtual position of the virtual object in virtual reality environment (haptic feedback at a location on the HMD corresponds to a location in the real world physical environment of a virtual object and aligned with the displayed virtual object, para 92-94, i.e., the real world physical environment can be viewed in the HMD with the displayed virtual object having a virtual position via the see-through display, para 16) for benefits of achieving an application expansion by not only displaying virtual objects, but also manipulating for enhancing the relationship between the virtual objects and the objects in the real world environment (para 17-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the haptic output that indicates the virtual position of the virtual object within the virtual-reality environment, as taught by Nuernberger, to the haptic output in the head-mounted electronic system, as taught by Lepp, for the benefits discussed above.
Claim 25: the combination of Lepp and Nuernberger further teaches, according to claim 21 above, wherein, prior to the production of the haptic output, the virtual object is outside the wearer's field of view of the virtual-reality environment (receiving a virtual information region event 318, and then causing rendering a non-visual notification on the left side of the HMD to indicate the region 318 displayed on the leftward from the field of the view, i.e., before the receiving, there is no haptic output, and haptic output after receiving the virtual informatin region event 318 in figs. 3B/3C, para 86).
Claim 26: the combination of Lepp and Nuernberger further teaches, according to claim 21 above, wherein the virtual object is a notification indication (Lepp, visual notification comprising visual information indicative of the notification as the claimed virtual object, para 80).
Claim 27: the combination of Lepp and Nuernberger teaches all the elements of claim 27, according to claim 21 above, including the virtual object (Lepp, 254, 256, 234, 236, etc., in fig. 2C), except wherein the virtual object is an audio source.
An Official Notice is taken that a virtual object is an audio source in a virtual space of the application of head-mounted display HMD is notoriously well-known in the art before the effective filing date of the claimed invention for, e.g., enhancing the nature reality of a virtual space, and improving the virtual environment towards the real world, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein that a virtual object is an audio source in a virtual space of the application of head-mounted display HMD, as taught by well-known in the art, to the virtual object in the head-mounted electronic system, as taught by the combination of Lepp and Nuernberger, for the benefits discussed above.

Claims 30-31, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp (above) and in view of reference Biggs (US 20170180863 A1).
Claim 30: Lepp teaches all the elements of claim 30, according to claim 29 above including wherein the directional haptic output comprises: a first actuation of the first haptic actuator; and a second actuation of the second haptic actuator (e.g., actuated from the left and right side of the temple by output devices 264A-265D or 266A-266D in figs. 2E, para 87), except the second actuation produced after the first actuation of the first haptic actuator.
Biggs teaches an analogous field of endeavor by disclosing head-mounted electronic system (title and abstract, ln 1-10 and headphones in fig. 1 and in fig. 26) and wherein a directional haptic output is disclosed (through taction output of taction output driver 808 in fig. 8 and via directional cue to tactors, para 110) to comprise: 
a first actuation of the first haptic actuator (e.g., fig. 26, a left ear piece of the headphones, generating tactile output 2608 by the taction driver on the left ear piece of the headphones in fig. 26); and 
a second actuation of the second haptic actuator (e.g., fig. 26, a right ear piece of the headphones, generating tactile output 2620 by the taction driver on the left ear piece of the headphones in fig. 26), the second actuation produced after the first actuation of the first haptic actuator (tactile output 2616 at the right ear piece delayed at time 2618 or a time period 2620 after the tactile output 2608 at the left ear piece, para 167) for benefits of enhancing the localization of the human perception by providing accurate measurement of the direction (para 2-3) and more awareness and nature manners (both sound cue, and taction cue, para 167). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the directional haptic output and wherein the second actuation produced after the first actuation of the first haptic actuator, as taught by Biggs, to the directional haptic output in the head-mounted electronic system, as taught by Lepp, for the benefits discussed above.
Claim 31: the combination of Lepp and Biggs further teaches, according to claim 28 above, wherein the directional haptic output comprises a pattern of haptic actuations produced by the array of haptic actuators (Lepp, one or more vibration transducers in the output devices 264A-264D and 266A-266D in fig. 2E, and Biggs, tactile output pattern 2608 from taction driver at the left ear piece with respect to tactile output pattern 2620, 2616, etc., at the right ear piece in fig. 26, para 167).
Claim 38: the combination of Lepp and Biggs further teaches, according to claim 37 above, a third head-mounted haptic actuator (Biggs, tactors located in the headphone bow 3450 and generating the horizontal directions in fig. 34b, para 198) configured to impart a third portion of the pattern of haptic outputs on a third area of the wearer's head (Biggs, perceiving the tactic output at a top of the wearer’s head in fig. 34b), the third area different than the first area and the second area (Lepp, the first area and the second area approximated to the left temple and the right temple in fig. 2E, and Biggs, the first area and the second area at the left ear and the right sides in fig. 34b and 26).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp (above) and in view of reference Raut et al. (US 20180284894 A1, hereinafter Raut).
Claim 34: Lepp further teaches, according to claim 28 above, wherein: 
the head-mounted electronic system further comprises a sensing system configured to determine a change in orientation of the wearer's head (Lepp, determining orientation of the HMD, which is equivalent to the orientation of the wearer’s head, para 76), except explicitly teaching that the directional haptic output changes in accordance with the change in the orientation of the wearer's head.
Raut teaches an analogous field of endeavor by disclosing a head-mounted electronic system  (title and abstract, ln 1-12 and a head-mounted display HMD 510 in fig. 5) and wherein a sensing system is disclosed to determine a change in orientation of the wearer’s head (including sensors in the HMD and dynamically sensing an orientation of a user’s head, para 15, para 22) and a directional haptic output is disclosed (dynamically grouped haptic actuators based that the individual haptic actuators fell into left or right side of the planes from the coordinate system XYZ, para 23) and wherein the directional haptic output changes in accordance with the change in the orientation of the wearer's head (dynamic grouping of the haptic output actuators is upon the orientation of the wearer’s head or HMD and each of the group of haptic output actuators are driven by either left channel audio signals and the right channel audio signals with different weights upon the orientation of HMD or wearer’s head, para 30-31 and an example in fig. 6, para 42-43) for benefits of enhancing accuracy of the real world perception for human by dynamically providing directional haptic output (para 14) and providing directional audio signals to directionally drive the directional haptic output (para 33). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the directional haptic output changes in accordance with the change in the orientation of the wearer's head, as taught by Raut, to the directional haptic output in the head-mounted electronic system, as taught by Lepp, for the benefits discussed above.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp (above) and in view of reference Min (US 20180288519 A1).
Claim 35: Lepp teaches all the elements of claim 35, according to claim 28 above, including the audio system (one or more speakers included in the output devices 264A-264D and 266A-266D in fig. 2E, para 64), except wherein the audio system comprises a pair of earbuds. 
Min teaches an analogous field of endeavor by disclosing a head-mounted electronic system  (title and abstract, ln 1-5 and earbud type of headphone with haptic feedback generators in fig. 3) and wherein audio system comprises a pair of earbuds (fig. 3) for benefits of enhancing and improving the listening fidelity by using haptic feedback without losing headphone functions (para 3-4) and notifying the wearer without interrupting listening for desired sounds in the environment (fig. 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the audio system comprises the pair of earbuds, as taught by Min, to the audio system of the head-mounted electronic system, as taught by Lepp, for the benefits discussed above.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Lepp (above) and in view of reference Nuernberger (above) and Raut (above).
Claim 22: the combination of Lepp and Nuernberger teaches all the elements of claim 22, including a processor (Lepp, the apparatus contains at least one processor and memory, para 6, and Nuernberger, processor 22 and memory 20 in fig. 1) configured to determine an actuation pattern for the haptic output system (Lepp, a haptic notification rendered on the right side of the HMD to indicate the correspondence to the field of view that is rightward of the HMD, para 86-87 and the field of view contains the virtual object, e.g., the object 256 on the rightward of the view field on the display 212/232 in figs. 2A-2C, and Nuernberger, haptic output from a transducer of the HMD having one or more vibrations or a pattern of vibrations, para 92) based at least in part on the virtual position of the virtual object (Lepp, non-visual notification can be haptic output, and the non-visual output at the left side of the HMD indicative of the virtual information region event as the claimed virtual object, corresponding to the leftward from the field of the view, para 86 and Nuernberger, haptic feedback at a location on the HMD corresponds to a location in the real world physical environment of a virtual object and aligned with the displayed virtual object, para 92-94, i.e., the real world physical environment can be viewed in the HMD with the displayed virtual object having a virtual position via the see-through display, para 16), the actuation pattern is configured to direct the wearer’s attention toward the virtual position of the virtual object (Lepp, discussed above, para 86-87 and Nuernberger, aligned with the displayed virtual object, para 92-94), except a sensor system configured to determine an orientation of a wearer's head; and the processor configured to determine an actuation pattern for the haptic output system based at least in part on the orientation of the wearer's head.
Raut teaches an analogous field of endeavor by disclosing a head-mounted electronic system  (title and abstract, ln 1-12 and a head-mounted display HMD 510 in fig. 5) and wherein a sensor  system is disclosed to determine an orientation of a wearer’s head (including sensors in the HMD and dynamically sensing an orientation of a user’s head, para 15, para 22) and a processor is disclosed to determine an actuation pattern for the haptic output system (dynamically grouping haptic actuators based that the individual haptic actuators fell into a left or a right side of the planes, para 23) based at least in part on the orientation of the wearer's head (based on the plane direction managed by the orientation of the wearer’s head, para 23, and e.g., fig. 6, para 42-43, and with different weights upon the orientation of HMD or wearer’s head, para 30-31) for benefits of enhancing accuracy of the real world perception for human by dynamically providing directional haptic output (para 14) and providing directional audio signals to directionally drive the directional haptic output (para 33). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the sensor system configured to determine the orientation of the wearer's head; and the processor configured to determine the  actuation pattern for the haptic output system based at least in part on the orientation of the wearer's head, as taught by Raut, to the head-mounted electronic system, as taught by the combination of Lepp and Nuernberger, for the benefits discussed above.
Claim 23: the combination of Lepp, Nuernberger, and Raut further teaches, according to claim 22 above, wherein: the haptic output system comprises a first haptic actuator and a second haptic actuator (Lepp, the output devices 264A-264D and the output devices 266A-266D in fig. 2E and Raut, the dynamically assigned left and right group of the tactors in fig. 6); and the actuation pattern comprises: 
a first actuation of the first haptic actuator (Lepp, haptic output at the left side pointed to the field of view corresponding to the virtual information region at the left side, para 86, and Raut, one group of tactors is driven by the left channel audio signal with different weights, para 38 and para 42-43); and 
a second actuation of the second haptic actuator (Lepp, and outputting the haptic at the right side to indicate the haptic notification corresponds with the field of view, para 87, and Raut, another group of tactors is driven by the right channel audio signal with different weights, para 38, para 42-43).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lepp (above) and in view of reference Nuernberger (above), Raut (above), and Biggs (above).
Claim 24: the combination of Lepp, Nuernberger, and Raut teaches all the elements of claim 24, according to claim 23 above, including the first actuation and the second actuation (the discussion in claim 23 above), except wherein the first actuation occurs prior to the second actuation.
Biggs teaches an analogous field of endeavor by disclosing head-mounted electronic system (title and abstract, ln 1-10 and headphones in fig. 1 and in fig. 26) and wherein a first actuation of the first haptic actuator (e.g., fig. 26, a left ear piece of the headphones, generating tactile output 2608 by the taction driver on the left ear piece of the headphones in fig. 26); and 
a second actuation of the second haptic actuator (e.g., fig. 26, a right ear piece of the headphones, generating tactile output 2620 by the taction driver on the left ear piece of the headphones in fig. 26), and wherein the first actuation occurs prior to the second actuation (the tactile output 2608 at the left ear piece is timely ahead of the tactile output 2616 at the right ear piece about a time period 2618 in fig. 26, para 167) for benefits of enhancing the localization of the human perception by providing accurate measurement of the direction (para 2-3) and more awareness and nature manners (both sound cue, and taction cue, para 167). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied where the first actuation occurs prior to the second actuation, as taught by Biggs, to the first actuation and the second actuation in the head-mounted electronic system, as taught by the combination of Lepp, Nuernberger, and Raut, for the benefits discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654